Citation Nr: 0510502	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  99-04 142A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain (low back disability), currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
arthritis of the right knee (right knee arthritis), currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for post-operative 
right knee condition with medial collateral laxity (right 
knee instability), currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for right perirectal 
abscess.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1974, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  In the February 1999 
rating decision, the RO denied the veteran's claim of 
entitlement to increased ratings for his service-connected 
right knee and low back disabilities, which were then each 
evaluated as 10 percent disabling, respectively, as well as 
to service connection for right perirectal abscess.  In the 
June 1999 rating decision, the RO denied service connection 
for tinnitus.  The veteran perfected an appeal of these 
determinations to the Board.

The veteran relocated during the course of this appeal and 
the claims folder has been transferred to the St. Petersburg, 
Florida, RO.

In a July 2000 rating decision, the RO increased the 
evaluation of the veteran's low back disability to 20 
percent, effective August 18, 1998.  Because the increase in 
evaluation of the veteran's low back disability does not 
represent the maximum ratings available for the condition, 
this claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  In addition, in that same rating 
action, the RO granted entitlement to separate 10 percent 
evaluations for the veteran's right knee arthritis and right 
knee instability.  In light of the foregoing, the Board has 
identified the issues on appeal as stated on the title page.


REMAND

On his March 1999 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested that he be afforded a 
hearing before a traveling Member of the Board (now known as 
a Veterans Law Judge) at the local VA office.  In a November 
2002 statement, however, the veteran indicated that he 
instead wished to testify before the Board via a 
videoconference hearing, which was held in March 2003.  
Unfortunately, however, in August 2003, the RO informed the 
veteran that the tape of that hearing was inaudible and could 
not be transcribed.  As a result, the RO offered the veteran 
the opportunity to testify at another Board hearing.

In an August 2003 response, the veteran stated that he wished 
to again testify before a Veterans Law Judge by 
videoconference; however, in a signed, April 2005 statement, 
the veteran indicated that he instead desired to testify 
before a Veterans Law Judge at a hearing held at the St. 
Petersburg, Florida, RO.  To date, he has not been scheduled 
for such a hearing.  Accordingly, this case must be remanded.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.707 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


